Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter


Claims 14-15 and 22-23 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-15 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 14 and 22, the prior art of record does not teach, suggest, or disclose “scaling the 3D building model based on the correlated orthogonal image”.
Regarding claims 15 and 23, the prior art of record does not teach, suggest, or disclose “scaling the 3D building model based on the correlated oblique image”.
Double Patenting










The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 14-16, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11 in view of Guo et al. (U.S. PG-PUB 2003/0014224, 'GUO') and Pershing et al. (U.S. PG-PUB 2009/0132436). Although the claims at issue are not identical, they are not patentably distinct from each other because of the explanation below:
Instant Application
(17/396255)
Patent
11,113,877
Differences Explained
Claim 8. A method of generating a building model, the method comprising:
Claim 1. A method of generating a building model, the method comprising: 
These preambles are exactly the same.
receiving a plurality of initial two-dimensional (2D) images, each image comprising at least one surface of a building object;
receiving a plurality of initial two-dimensional images, each image comprising at least one surface of a building object; 
These limitations are almost exactly the same.
creating, from the plurality of initial 2D images, 
a point cloud representing 

the building object in a three-dimensional (3D) coordinate system;
creating, from the plurality of initial two-dimensional images, a point cloud representing a plurality of surfaces of 
the building object in a three-dimensional (3D) coordinate system; 
The patented claim is narrower; the instantly-recited claim omits the ‘plurality of surfaces of’ limitation.
identifying a plurality of vertices associated with the at least one surface within at least one image of the plurality of initial 2D images;
(this cell intentionally left blank)
(PERSHING; FIG. 6; ¶ 0054; “The corresponding feature may be … a vertex of the roof of the building, the corner of one of the roof planes of the roof, a point of a gable or hip of the roof, etc.” ¶ 0055; “… roof modeling engine 602 determines the corresponding feature automatically, such as by employing … image processing … used to identify vertexes, edges … of the roof.”)

defining a plurality of edges within the point cloud for at least one of the plurality of surfaces;
This limitation from the patented claim is now omitted from the instantly-recited claim.
correlating the at least one surface within the at least one image to a plurality of data points in the point cloud;
(this cell intentionally left blank)
(GUO; FIG. 9; ¶ 0061; “At step 902, a horizontal plane is vertically swept through the point cloud. The intersection of the high-density point cloud with the plane identifies the walls of buildings. The intersection identifies the location of "point density edges" within the cloud. Sweeping the plane completely through the building roof will provide the location of the roof as well.”)
creating a simplified geometry for the at least one surface within the at least one image based on an average planar fit of the correlated plurality of data points in the point cloud;
creating a simplified geometry for the at least one of the plurality of surfaces based on an average planar fit of data points within the defined edges of the at least one surface;
These limitations are mostly similar, with the instant application omitting the recitation of ‘defined edges of the … surface’.
constructing a 3D building model of the building object based on the simplified geometry.
constructing a 3D building model of the building object based on the simplified geometry;
These limitations are exactly the same.
Claim 14. The method of claim 8, further comprising:
(Claim 1 continues …)

correlating at least two vertices of the 3D building model with an orthogonal image of the building object; and
correlating at least two vertices of the 3D building model with an orthogonal image of the building object; and 
These limitations are exactly the same.
scaling the 3D building model based on the correlated orthogonal image.
scaling the 3D building model based on the correlated orthogonal image.
These limitations are exactly the same.
Claim 15. The method of claim 8, further comprising: 
Claim 15. A method of generating a building model, the method comprising: …
(preambles)
correlating at least two vertices of the 3D building model with an oblique image of the building object; and 
correlating at least two vertices among the 3D building model with an oblique image of the building object; and
These limitations are almost exactly the same.
scaling the 3D building model based on the correlated oblique image.
scaling the 3D building model based on the correlated oblique image.
These limitations are exactly the same.
Claim 22. The one or more non-transitory computer readable medium of claim 16, further storing instructions that, upon execution, cause a computing device to perform operations including: 
Claim 1. A method of generating a building model, the method comprising:
(preambles)
correlating at least two vertices of the 3D building model with an orthogonal image of the building object; and 
correlating at least two vertices of the 3D building model with an orthogonal image of the building object; and 
These limitations are exactly the same.
scaling the 3D building model based on the correlated orthogonal image.
scaling the 3D building model based on the correlated orthogonal image.
These limitations are exactly the same.
Claim 23. The one or more non-transitory computer readable medium of claim 16, further storing instructions that, upon execution, cause a computing device to perform operations including: 
Claim 15.  A method of generating a building model, the method comprising: …
(preambles)
correlating at least two vertices of the 3D building model with an oblique image of the building object; and 
correlating at least two vertices among the 3D building model with an oblique image of the building object; and
These limitations are almost exactly the same.
scaling the 3D building model based on the correlated oblique image.
scaling the 3D building model based on the correlated oblique image.
These limitations are exactly the same.






The broad claim is not patentably distinct from the narrow claim in the issued patent. Normally, omission of elements and its function in combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPQ 184(1936).
Independent claim 16 of the instant application, after its preamble, recites identical limitations as independent claim 8. The preamble recites ‘one or more non-transitory computer readable medium’, which is a tangible embodiment (article of manufacture) corresponding to the method recited by claim 8. Therefore, the same rationale for the double patenting rejection of claim 8 is applied to claim 16.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the patented claim 1 of Sun et al. to include the identifying a plurality of vertices associated with the at least one surface within at least one image of the plurality of initial 2D images of PERSHING. The motivation for this modification could have been to allow a company that needs the sizes, dimensions, slopes, and orientations of roof sections (building planes) on a building in order to provide a written estimate (PERSHING; ¶ [0010]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the patented claim 1 of SUN+PERSHING to include the correlating the at least one surface within the at least one image to a plurality of data points in the point cloud of GUO. The motivation for this modification could have been to identify a building façade as a coplanar surface within a point cloud in order to generate a three-dimensional building model.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. PG-PUB 2003/0014224, 'GUO') in view of Pershing et al. (U.S. PG-PUB 2009/0132436, 'PERSHING') and Gallup et al. (U.S. PG-PUB 2015/0156415, 'GALLUP').
Regarding claim 8, GUO discloses a method of generating a building model, the method comprising: 
receiving a plurality of initial two-dimensional (2D) images (GUO; FIG. 1; ¶ 0021-22; “The method 100 is supplied with … aerial imagery and oblique imagery of a scene as well as pose information regarding the sensors used to produce both the aerial and oblique imagery. The aerial imagery is produced from above the scene in a substantially vertical orientation, e.g., an aerial video image taken from an airplane. The aerial imagery is generally acquired using large format, film-based still photography, digital scanners or … video cameras. Alternatively, the imagery can be produced by creating a mosaic comprising a plurality of small format photographs or video frames. The oblique imagery is generated by a film or digital still camera(s) or at least one video camera. However, to produce high quality textured 3D models, the oblique imagery is generally video captured from a continuously moving platform that provides gap-free coverage and high similarity between successive images.”), each image comprising at least one surface of a building object (GUO; FIG. 1; ¶ 0023; “At step 102, the aerial and/or oblique imagery is processed to generate a plan view model of the scene. The plan view model is either a … (2D) or … (3D) model of the scene that contains building outlines and internal break lines as well as scene elevation information. At step 104, the oblique imagery is used to generate a roof model. The roof model adds information to the plan view model to provide a model that contains building shapes, building heights and accurate roof lines for the buildings.”); 
creating, from the plurality of initial 2D images, a point cloud representing the building object in a three-dimensional (3D) coordinate system (GUO; ¶ 0060; “FIG. 9 depicts a flow diagram of … the 3D site model is derived directly from the oblique imagery. At step 900, range information is derived from the input video. This is performed using well known stereo image processing. The result is a dense collection of point clouds having a common coordinate system.”); 
([PERSHING discloses this limitation.]); 
correlating the at least one surface within the at least one image to a plurality of data points in the point cloud (GUO; FIG. 9; ¶ 0061; “At step 902, a horizontal plane is vertically swept through the point cloud. The intersection of the high-density point cloud with the plane identifies the walls of buildings. The intersection identifies the location of "point density edges" within the cloud. Sweeping the plane completely through the building roof will provide the location of the roof as well.”); 
[GALLUP discloses]; 
constructing a 3D building model of the building object based on the (GUO; FIG. 9; ¶ 0062-63; “At step 904, rectangular boxes are fitted to the point density edges to form the 3D site model. … the point density can be analyzed to directly derive the building shapes and sizes. At step 906, a vertically oriented plane may be swept through the point cloud to identify point density planes that represent walls of buildings. Further planes of various orientations can be swept through the cloud to identify other surfaces such as roof lines. Each plane of point density can be represented by a planar wall. The accumulation of such walls forms a complete 3D site model.”).
GUO does not explicitly disclose identifying a plurality of vertices associated with the at least one surface within at least one image of the plurality of initial 2D images, which PERSHING discloses (PERSHING; FIG. 6; ¶ 0054; “The corresponding feature may be … a vertex of the roof of the building, the corner of one of the roof planes of the roof, a point of a gable or hip of the roof, etc.” ¶ 0055; “… roof modeling engine 602 determines the corresponding feature automatically, such as by employing … image processing techniques used to identify vertexes, edges, or other features of the roof.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of generating a building model of GUO to include the identifying a plurality of vertices associated with the at least one surface within at least one image of the plurality of initial 2D images of PERSHING. The motivation for this modification could have been to allow a company that needs the sizes, dimensions, slopes, and orientations of roof sections (building planes) on a building in order to provide a written estimate (PERSHING; ¶ [0010]).
GUO-PERSHING do not explicitly disclose creating a simplified geometry for the at least one surface within the at least one image based on an average planar fit of the correlated plurality of data points in the point cloud, which GALLUP discloses (GALLUP; FIG. 4; ¶ 0036; “At step 404, a plurality of planes [is] fitted [‘creating a simplified geometry’] to the 3D point cloud. … planes may be fitted to the point cloud using a technique, such as, a mean shift approach [‘average planar fit’] and an update rule. The approach generates random initial guesses which are then optimized with mean shift to minimize the distance of each 3D point to the plane.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of generating a building model of GUO-PERSHING to include the creating a simplified geometry for the at least one surface within the at least one image based on an average planar fit of the correlated plurality of data points in the point cloud of GALLUP. The motivation for this modification could have been to aggregate points that are roughly coplanar into a singular plane in order to model the façade of an architectural structure such as a building.
Independent claim 16, after its preamble, recites exactly the same limitations as were recited in independent claim 8; therefore, the same motivation to combine references will be maintained.
Regarding claim 16, GUO-PERSHING-GALLUP disclose one or more non-transitory computer readable medium storing instructions that, upon execution, cause a computing device to perform operations (GUO; FIG. 6, element 606; ¶ 0066; “The memory 606 may be any form of memory including … hard disk, removable memory, read only memory, random access memory [etc.]. The memory stores the image process software that when executed causes the system 600 to perform the methods … for generating 3D site models from aerial and oblique imagery.”) including … ([The remaining limitations are repeated verbatim from those recited in independent claim 8.]):
Regarding claim 9 and claim 17, GUO-PERSHING-GALLUP disclose the method of claim 8 and the one or more non-transitory computer readable medium of claim 16, wherein the plurality of initial 2D images comprise aerial images (GALLUP; FIG. 1; ¶ 0023; “At step 102, the aerial and/or oblique imagery is processed to generate a plan view model of the scene.”).
Regarding claim 10 and claim 18, GUO-PERSHING-GALLUP disclose the method of claim 9 and the one or more non-transitory computer readable medium of claim 17, wherein the aerial images comprise oblique images (GALLUP; FIG. 1; ¶ 0023; “At step 102, the aerial and/or oblique imagery is processed to generate a plan view model of the scene.”).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over GUO in view of PERSHING and GALLUP as applied to claims 8 and 16 above, respectively, and further in view of Freeman et al. (U.S. PG-PUB 2014/0267627, 'FREEMAN').
Regarding claim 11 and claim 19, GUO-PERSHING-GALLUP disclose the method of claim 8 and the one or more non-transitory computer readable medium of claim 16; however, GUO-PERSHING-GALLUP do not explicitly disclose that the identifying the plurality of vertices further comprises defining a plurality of edges based on the identified plurality of vertices, which FREEMAN discloses (FREEMAN; FIG. 6; ¶ 0068; “After the point cloud is saved, the 3D scanner … operates to construct a 3D model from the point cloud (block 635). The edges and vertices associated with the model are derived from the points in the point cloud. … surface reconstruction algorithms [are] used to generate the surface of the model.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of claim 8 and the one or more non-transitory computer readable medium of claim 16 of GUO-PERSHING-GALLUP to include the defining a plurality of edges based on the identified plurality of vertices of FREEMAN. The motivation for this modification could have been to scan a building structure to obtain a point cloud, which enables the construction of a 3D model by connecting various points in the point cloud to form edges in the 3D model.
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over GUO in view of PERSHING, GALLUP, and FREEMAN as applied to claims 11 and 19 above, respectively, and further in view of Hoguet (U.S. PG-PUB 2009/0160856, 'HOGUET').
Regarding claim 12 and claim 20, GUO-PERSHING-GALLUP-FREEMAN disclose the method of claim 11 and the one or more non-transitory computer readable medium of claim 19; however, GUO-PERSHING-GALLUP-FREEMAN do not explicitly disclose that the at least one surface is based on the plurality of defined edges, which HOGUET discloses (HOGUET; ¶ 0517; “For surfaces shown in the graphical image of the home design product, the system may perform automated image interpretation. The system may evaluate the graphical image to define individual surfaces to extract out of the home design product image, based … on the pre-built 3D base model. The system may use edge detection techniques to define the individual surfaces to extract.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of claim 11 and the one or more non-transitory computer readable medium of claim 19 of GUO-PERSHING-GALLUP-FREEMAN to include the disclosure that the at least one surface is based on the plurality of defined edges of HOGUET. The motivation for this modification could have been to help identify various surfaces such as walls and facades within a residential home using known edge detection techniques in order to design a home renovation or construction.
Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over GUO in view of PERSHING and GALLUP as applied to claims 8 and 16 above, respectively, and further in view of Nieves (U.S. Patent 9,530,225; 'NIEVES').
Regarding claim 13 and claim 21, GUO-PERSHING-GALLUP disclose the method of claim 8 and the one or more non-transitory computer readable medium of claim 16; however, GUO-PERSHING-GALLUP do not explicitly disclose that correlating the at least one surface within the at least one image to the plurality of data points in the point cloud comprises: 
for each vertex of the identified plurality of vertices: 
determining a region around the vertex; and 
identifying data points in the point cloud that are in proximity to the determined region, all of which NIEVES discloses (NIEVES; FIGS. 8-9; Col. 10, Lines 6-28; “In operation 802, the spatial extent of the point cloud is determined … by subtracting the minimum coordinate on each spatial axis from the corresponding maximum coordinate. In operation 804, a cell size is selected and cells of the selected cell size are established in the point cloud data in operation 806. In operation 808, each data point in the point cloud [‘for each vertex of the identified plurality of vertices’] is indexed to correspond with the index of the cell in which it is contained [‘determining a region around the vertex’, The Examiner asserts that a ‘data point’ in a ‘point cloud’ represents a vertex.]. This [is] achieved by dividing the coordinates of the data points by the cell size. … a data point on an edge or vertex of each cell [is] obtained by multiplying the cell size by the desired cell index. … In operation 910, local coordinate systems are established at the center of the respective cells … in operation 920, each data point is mapped to the local coordinate system of the cell in which it is indexed [‘identifying data points in the point cloud that are in proximity to the determined region’, The Examiner asserts that the ‘cells’ are analogous to a region, which establishes a ‘proximity’ to another point/vertex.]. Such mapping may generate local location vectors, i.e., [3D] coordinates of the point referenced from the origin of the local coordinate system of the containing cell.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the method of claim 8 and the one or more non-transitory computer readable medium of claim 16 of GUO-PERSHING-GALLUP to include the various limitations of NIEVES. The motivation for this modification could have been to locally group neighborhoods of points in a point cloud by proximity in order to identify salient features in a 3-D model, such as vertices, edges, and surfaces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619